Citation Nr: 0320010	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  95-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1965 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which determined that new 
and material evidence had not been received to reopen a claim 
for service connection for a psychiatric disorder.  In a 
March 2003 decision, the Board found that new and material 
evidence had been received and reopened a claim for service 
connection for a psychiatric disorder.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and 


which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement the VCAA, the Board notified the veteran and 
his representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  
Absent a waiver of VCAA notice and duty to assist provisions, 
the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) 
require VA to afford the veteran one year for receipt of any 
additional evidence; if the case is returned to the Board, 
the Board will not be able to adjudicate the claim prior to 
the expiration of the one year time period.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

Accordingly, this issue is REMANDED for the following:



1.	The RO should review the claims files and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), in addition to that 
specified below, are fully complied with and 
satisfied with regard to the issue of 
entitlement to service connection for a 
psychiatric disorder.  See also 38 C.F.R. § 
3.159 (2002).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claim for service connection 
for a psychiatric disorder, what evidence, if 
any, the veteran is to submit, and what evidence 
VA will obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must also 
comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (veteran 
is to be afforded one year from VCAA notice to 
submit additional evidence).   

2.	The RO should contact the veteran and request 
that he provide the names and addresses of all 
medical providers who have treated him for any 
psychiatric disorder since December 2002.  The 
veteran should complete and sign a release form 
for each non-VA provider.  The RO should request 
all records of noted medical treatment which are 
not currently associated with the veteran's 
claims files.  

3.	The RO should afford the veteran a VA 
psychiatric examination to determine the 
etiology, nature, and extent of his claimed 
psychiatric disorder(s).  The veteran's claims 
files should be made available to the examiner 
in connection with the examination, and the 
examiner is requested to review the relevant 
documents in the claims files in conjunction 
with the examination, and to indicate in writing 
that such documents were reviewed.  All 


4.	necessary tests and studies should be 
performed, and a Global Assessment of 
Functioning Scale score should be assigned.  
Based on a review of the relevant documents in 
the claims files and the clinical findings of 
the examination, the examiner is requested to 
provide an opinion as to whether it is at least 
as likely as not that any current psychiatric 
disorder, including, if diagnosed, schizophrenia 
or depression, is related to the veteran's 
period of active service.  The examiner should 
specifically address the in-service diagnosis of 
"emotionally unstable personality" at the 
reported time of the death of the veteran's 
mother during service in 1966.  If the veteran's 
symptoms cannot be attributed to a known 
diagnosis, the examiner should so state.  A 
complete rationale should be given for all 
opinions and conclusions and should be expressed 
in a typewritten report.

5.	Thereafter, the RO should readjudicate the 
issue of entitlement to service connection for a 
psychiatric disorder.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case that 
addresses any additional evidence added to the 
record since the most recent supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



